Allowable Subject Matter
Claims 1-4, 7-9, 11-13, 16-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and apparatus for performing routing updates, the method steps involving: identifying, at an initiator element, a list of Internet Protocol (IP) prefixes included in a Routing Information Base (RIB) corresponding to routes; monitoring the RIB for a change in the list of IP prefixes; upon detecting a change in the list of IP prefixes, injecting the changed list of IP prefixes into an Internet Key Exchange v2 (IKEv2) NOTIFY message and sending it to a responder element to update its RIB; and throttling the injecting and sending steps based on a configurable dampener period. 
	Applicant’s independent claims recite throttling the injecting and the sending if a period of time identified by a configurable dampener period has not expired since a previous IKEv2 NOTIFY message was sent, wherein the sending includes sending the IKEv2 NOTIFY message at an end of the configurable dampener period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jeyatharan et al. (US 2011/0103260 A1) discloses an IKEv2 procedure which involves transmitting an IKEv2 completion message comprising a prefix assignment.
(US 2011/0216743 A1) discloses updating an IKE tunnel with IP address/prefix information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUY D VU/Supervisory Patent Examiner, Art Unit 2461